DETAILED ACTION
This is a first action on the merits addressing applicant’s response 11 January 2021, to a requirement for election of species.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and examined.
Claims 19 and 20 are cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18, in the reply filed on 11 January 2021, is acknowledged.  Applicant cancelled claims 19 and 20, and claims 1-18 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	Claim 1: “characteristic” as it appears in the claim (e.g., line 10) is indefinite as claimed as the metes and bounds of what constitutes a “characteristic” cannot be determined based on the claim language as provided.  Further upon text search, this word did not appear, so one having ordinary skill in the art cannot determine this limitation in light of the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1, 3, 10-12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udelhofen (U.S. Publication 2008/0163410).

Claim 1: Udelhofen discloses a force transfer system, comprising: 
a body (Fig. 8: 22, the helmet) having a barrier (facemask 24 including connector portions, not labeled but shown within housing 70 in Fig. 8 and in cross section in Fig. 9) attached thereto, the barrier comprising a first portion (70) forming a first lateral axis (as shown) and a second portion (56) forming a second lateral axis (as shown), wherein the first lateral axis and the second lateral axis are laterally offset and parallel (as shown and would be the result under the rules governing physics); 
an intermediate member (58) disposed between the first portion and the second portion (as shown), wherein the intermediate member holds the second portion to the first portion (as shown); 
wherein: 

the intermediate member subsequently returns to the initial condition, thereby causing a change in a characteristic of the first portion, wherein the change in the characteristic of the first portion is influenced by the change in the characteristic of the second portion (as would be the result under the rules governing mechanics of materials); and 
the change in the characteristic of the first and second portions prevents at least a portion of the stimulus from reaching the body (as would occur via the relationship among 56, 58 and 70 and under the rules governing mechanics of materials).  

Claim 3: Udelhofen discloses the force transfer system of claim 1, further comprising a housing (70), wherein the barrier is disposed within the housing (as shown), the housing being attached to the body (via 56). 

Claim 10: Udelhofen discloses the force transfer system of claim 1, wherein the first portion and the second portion are 

Claims 11 and 18: Udelhofen discloses the force transfer system, wherein the body is a helmet, and wherein the barrier is a facemask attached to the helmet (as shown generally, the limitations are met).

Claim 12: Udelhofen discloses a force transfer system, comprising: 
a body (22) having a housing (70) attached thereto (via 56 and 58), the housing comprising a barrier (24, 56) disposed therein (see where a portion of barrier 24 is within the housing), the barrier comprising a first portion (24) forming a first lateral axis and a second portion (56) forming a second lateral axis, wherein the first lateral axis and the second lateral axis are laterally offset (as shown generally, and as claimed, each feature has multiples axes); 

wherein: 
a stimulus received by a first side of the first portion causes the biasing member to expand from an initial condition, the expansion of the biasing member thereby causing the second portion to separate from the first portion (as best understood, the members are adjacent to each other, which does not require direct contact, and contact would result in some temporary additional separation under the rules governing mechanics;) 
the first portion subsequently pulls the biasing member causing the biasing member to contract back to the initial condition, thereby causing a stimulus to a second side of the first portion, wherein the stimulus to 3PATENTAttorney Docket No. 010102the second side of the first portion is influenced by a degree of expansion of the biasing member (as would be the result under the rules governing mechanics of materials); and 
the expansion and contraction of the biasing member prevents at least a portion of the stimulus received by the first side of the first portion from reaching the body (as would be the result under the rules governing mechanics of materials).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udelhofen.

Claim 2: Udelhofen discloses the force transfer system of claim 1, except wherein the intermediate member is a biasing member selected from the group consisting of: a flat spring, a helical spring, a magnetic spring, a liquid spring, and a gas spring.  As provided Udelhofen discloses 58 is a spring (paragraph [0037]) it does not disclose the specific spring selection as claimed.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have one of the claimed springs as an art recognized equivalent that would perform equally as well as the spring disclosed in Udelhofen.    

Claim 13: Udelhofen discloses the force transfer system of claim 12, except wherein the biasing member is selected from the group consisting of a flat spring, a helical spring, a magnetic spring, a liquid spring, and a gas spring.  As provided Udelhofen discloses 58 is a spring (paragraph [0037]) it does not disclose the specific spring selection as claimed.  It would .    
  
Claims 4-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udelhofen in view of Greenwald (U.S. Patent 7,526,389).

Claims 4 and 14: Udelhofen discloses the force transfer system, except further comprising a sensor configured to initiate a signal when a force is received upon the barrier.  Greenwald teaches a similar system that will initiate a signal when a force is received upon an object (accelerometer; see Col. 8, lines 16-28).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a sensor to monitor the conditions of the device and a wearer for safety purposes.

Claims 5 and 15: the obvious modification of the prior art provides the force transfer system, wherein the sensor is further configured to determine an amount of the force received upon the barrier (see Greenwald, Col. 9, lines 1-12 which notes 

Claims 6 and 16: the obvious modification of the prior art provides the force transfer system, wherein the signal is an alert (see Greenwald, Col. 9, lines 13-37 which notes a signal is sent when a threshold, which meets the limitation of “alert” using the broadest reasonable interpretation in light of applicant’s specification).  

Claims 7 and 17: the obvious modification of the prior art provides the force transfer system, wherein the alert is audial or visual (Greenwald, Col. 9, lines 13-37 which notes a signal is sent when a threshold is met, and identifies the article subject to the force, which would necessarily result in a visual signal).  

Claim 8: the obvious modification of the prior art provides the force transfer system of claim 4, wherein the signal is transmitted to an interface unit (Greenwald: 40).  

Claim 9: The force transfer system of claim 8, wherein the signal is transmitted over a network to the interface unit (via 34, 38 and 42).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649